Citation Nr: 1759416	
Decision Date: 12/21/17    Archive Date: 12/28/17

DOCKET NO.  14-29 442	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUES

1. Entitlement to service connection for bilateral hearing loss.

2. Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Military Order of the Purple Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

T. Winkler, Associate Counsel 
INTRODUCTION

The Veteran served on active duty in the United States Army from July 1969 to July 1971. He is in receipt of the Purple Heart and the Combat Infantryman Badge.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Baltimore, Maryland. 

In April 2015, a hearing was held before the undersigned in Washington, D.C. A transcript of the hearing is associated with the Veteran's claims file. 

The issue of entitlement to service connection for right ear hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDINGS OF FACT

1. It is reasonably shown that the Veteran's left ear hearing loss manifested in service with continuity of symptomatology after service.

2. It is reasonably shown that the Veteran's tinnitus manifested to a compensable degree within a year of separation with continuity of symptomatology after service.

CONCLUSIONS OF LAW

1. The criteria for service connection for left ear hearing loss have been met. 
38 U.S.C. §§ 1110, 1157 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.385 (2017).

2. The criteria for service connection for tinnitus have been met. 38 U.S.C. § 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating claims for VA benefits. See 38 U.S.C. §§ 5103, 5103A (2012) and 38 C.F.R. § 3.159 (2017).

As this decision is completely favorable to the portion of the claim being decided herein, there is no reason to belabor the impact of the VA's duty to notify and assist on these matters. Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

II. Legal Criteria, Factual Background, and Analysis

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by military service. 38 U.S.C. §§ 1110; 38 C.F.R. § 3.303(a). Service connection generally requires evidence satisfying three criteria: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship ("nexus") between the present disability and the disease or injury incurred or aggravated during service. Walker 
v. Shinseki, 708 F.3d 1331, 1333 (Fed. Cir. 2013). 

Certain chronic diseases, which are listed in 38 C.F.R. § 3.309(a), including organic diseases of the nervous system (to include sensorineural hearing loss and tinnitus), may be presumed to have been incurred during service if manifested to a compensable degree within one year of separation from active service. 38 U.S.C. 
§§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

With chronic disease shown in service (or within the presumptive period under 
§ 3.307) so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes. 38 C.F.R. § 3.303(b). For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time. Id. However, if chronicity in service is not established or where the diagnosis of chronicity may be legitimately questioned, a showing of continuity of symptoms after discharge is required to support the claim. 38 C.F.R. § 3.303(b). A claimant "can benefit from continuity of symptomatology to establish service connection in the ultimate sense, but only if [the] chronic disease is one listed in § 3.309(a)." Walker, 708 F.3d at 1337. Service connection may nonetheless be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service. 38 C.F.R. 
§ 3.303(d).

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions. 38 C.F.R. § 3.159(a)(1). Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience. Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person. 38 C.F.R. § 3.159(a)(2). This may include some medical matters, such as describing symptoms or relating a contemporaneous medical diagnosis. Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent. Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau, 492 F.3d at 1376-77.

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant. 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102. When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied. Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).



Hearing Loss

The Veteran contends his left ear hearing loss is the result of noise exposure in service.

Hearing loss disability is defined by regulation. For the purpose of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent. 38 C.F.R. § 3.385.

The Board concedes the Veteran has left ear hearing disability under 38 C.F.R. 
§ 3.385. This is supported by April 2010 and September 2013 VA examination audiological testing. The Board also concedes the Veteran was exposed to excessive noise in service, supported by his lay statements, DD-214, and service personnel records. Therefore, the issue before the Board is whether the Veteran's left ear hearing loss disability manifested in service, manifested to a compensable degree within one year of separation, or is etiologically related to service. 

The Board finds it is reasonably shown that the Veteran's left ear hearing loss manifested in service with continuity of symptomatology after service.

Service treatment records (STRs) present conflicting evidence of left ear hearing loss in service. 

The Veteran's May 1969 entrance examination showed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
0
0
/
5
LEFT
5
5
5
/
10



The Veteran's May 1971 separation examination showed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0
/
0
LEFT
0
0
0
/
0


Among the Veteran's STRs there was an undated audiogram reflecting left ear hearing loss. 

The Board must weigh the conflicting evidence in the service records of the undated audiogram reflecting left ear hearing loss, and the separation examination notes reflecting no hearing loss/ improved hearing since the entrance examination. Here, the Board finds the May 1971 separation examination hand notation of audiogram results of low credibility. It reflects the Veteran had improved hearing after serving 11 months in the infantry, it notes 0 at every threshold level, and there is no supporting audiogram in the STRs. The undated audiogram is consistent with the hearing loss reflected in the April 2010 VA examination, showing left ear hearing loss, greatest at 4000 Hz, and right ear hearing loss not of the severity to be considered hearing loss disability under VA regulations. Therefore, the Board finds it is reasonably shown the Veteran had left ear hearing loss in service.

Post-service treatment records do not contain treatment for hearing loss or audiological testing until the April 2010 examination, in which left ear hearing disability under 38 C.F.R. § 3.385 was shown. At the April 2010 VA examination, the Veteran reported noise exposure in service due to cannons, guns, and other noise associated with his tour in Vietnam. The Veteran denied non-military noise exposure. The examiner opined that because the separation examination revealed normal hearing, and because it has been 39 years since separation, is it less likely than not that the Veteran's hearing loss is due to acoustic trauma in service.

In September 2013, the Veteran was afforded another VA examination. The examiner noted he had not received the claims file to review. The Veteran reported a history of noise exposure in Vietnam, with no history of non-military, recreational, or occupational noise exposure. The examiner stated he could not render an opinion without resorting to speculation without reviewing the claims file.

In December 2013, a VA examiner provided an addendum opinion stating hearing loss was less likely than not incurred in or caused by in-service injury, event, or illness. The rationale provided was the 2010 examiner reviewed the claims file, so he would "have to go with the audiologist opinion that hearing loss is less likely than not due to service noise exposure."

The Board gives great probative weight to the lay statements of the Veteran observing continuing left ear hearing loss since service. The Veteran is competent to report hearing loss symptoms. See Barr v. Nicholson, 21 Vet. App. 303 (2007). The statements are consistent with the undated audiogram in service showing left ear hearing loss and the first post-service audiogram in 2010 showing hearing loss disability under 38 C.F.R. § 3.385. The statements are also consistent with the Veteran serving 11 months in the infantry, and having no excessive noise exposure post-service.

The Board recognizes that the April 2010 and December 2013 VA examiner opinions found it was less likely than not that the Veteran's hearing loss was related to service. The Board gives these opinions low probative weight. The April 2010 VA examination opinion only used the Veteran's separation audiogram as rationale. See Ledford v. Derwinski, 3 Vet. App. 87 (1992). The examiner did not address the undated service audiogram showing left ear hearing loss, nor did he address lay statements of the Veteran about the onset and continuity of his hearing loss, or lack of noise exposure post-service. See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (2006). 

The Board finds it is reasonably shown that the Veteran's left ear hearing loss manifested in service with continuity of symptomatology after service.

Resolving any reasonable doubt in favor of the Veteran, entitlement to service connection for left ear hearing loss is warranted. See 38 U.S.C. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Tinnitus 

The Veteran contends his tinnitus is the result of noise exposure in service.

The Board finds the record contains competent evidence indicating the Veteran's tinnitus manifested to a compensable degree within a year of service, with continuity of symptomatology following separation of service.

Service treatment records are silent for reports of tinnitus or ringing in the ears in service. 

The April 2010 VA examiner opined the Veteran's tinnitus is as likely as not related to hearing loss. The examiner opined the Veteran's tinnitus was less likely than not due to acoustic trauma in service because the separation examination revealed normal hearing. 

In November 2011, the Veteran reported his ears have been ringing ever since an incident sustained from a grenade in service, which resulted in shrapnel and concussion injuries. The Veteran received a Purple Heart for this incident. In addition, he felt his tinnitus was caused by artillery rounds and constant explosions while serving in the infantry for 11 months in Vietnam.

At the September 2013 VA examination, the Veteran reported tinnitus, worse in the left ear, which began right after Vietnam. The examiner opined the Veteran's tinnitus was as likely as not related to hearing loss. The examiner could not opine on whether his tinnitus was related to service without resorting to speculation because he did not have the claims file to review. 

In December 2013, the VA examiner provided an addendum opinion, the examiner stated that since the 2010 examiner was able to review the claims file, "I will have to go with the audiologist opinion that tinnitus is less likely than not due to service."

The Board gives great probative weight to the lay statements of the Veteran that his tinnitus began right after Vietnam and has continued since that time. The Veteran is competent to report ringing in his ears and the onset of the symptoms. The Board finds these statements credible, as the statements are consistent with the conditions the Veteran served, evidenced by his DD-214, personnel records, and receipt of the Purple Heart and the Combat Infantryman Badge. These statements are consistent with his later diagnosis of tinnitus. 

The Board gives low probative weight to the April 2010 and December 2013 VA examiner opinions that the Veteran's tinnitus is less likely than not related to service. The April 2010 VA examination opinion only used the Veteran's separation audiogram as rationale. See Ledford v. Derwinski, 3 Vet. App. 87 (1992). The examiner did not address the Veteran's competent reports of tinnitus since service and continuing since service. See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (2006). The December 2013 VA examiner provided no rationale and based his opinion of the April 2010 examiner's opinion.

The Board finds the Veteran's tinnitus manifested to a compensable degree within a year of service, with continuity of symptomatology following separation of service.
Resolving any doubt in favor of the Veteran, entitlement to service connection for tinnitus is warranted. See 38 U.S.C. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).







ORDER

Service connection for left ear hearing loss is granted. 

Service connection for tinnitus loss is granted. 


REMAND

Although the Board regrets the additional delay, further development is necessary to ensure there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.

In regard to right ear hearing loss disability, the Board finds the VA examination opinions of record inadequate. The April 2010 VA examination opinion only used the Veteran's separation audiogram as rationale. See Ledford v. Derwinski, 3 Vet. App. 87 (1992). In addition, the examiner did not discuss relevant evidence of record, including the undated audiogram included in the service treatment records, the Veteran serving 11 months in the infantry in Vietnam, and the Veteran's report that he was not exposed to excessive noise post-service. See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008). 

Accordingly, the case is REMANDED for the following action:

1. Obtain an addendum opinion with a qualified medical examiner to determine the nature and etiology of the Veteran's right ear hearing disability. The examiner must review the claims file (to include this remand). If the examiner determines that the requested opinion cannot be provided without an examination, the Veteran should be scheduled for an examination. After reviewing the relevant evidence, the examiner must opine:

Is it at least as likely as not (a fifty percent probability or greater) that the Veteran's right ear hearing loss disability is etiologically related to his service, to include serving 11 months as a light weapons infantry solider?

The examiner should discuss the May 1969 entrance examination, the undated audiogram included in the service treatment records (receipt date April 2010), the March 1971 separation examination showing improved hearing loss from the entrance examination, the April 2010 VA examination audiogram testing, and the September 2013 VA examination audiogram testing. The examiner should discuss lay statements as to in-service noise exposure due to cannons, guns, and other noises associated with tour in Vietnam, and denial of non-military excessive noise exposure. The examiner should discuss the Veteran's military occupation of light weapons infantry being classified as highly probable for noise exposure by the Military Occupational Specialty (MOS).

Please note, even when a hearing loss disability is not established at the time of separation from service, it may be established later "by submitting evidence that the current disability is causally related to service." Hensley v. Brown, 5 Vet. App. 155, 160 (1993); see also Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992) (finding that the lack of documented hearing loss while in service is not fatal to a claim for service connection).

2. Upon completion of the addendum opinion, the AOJ should review the examiner's report to ensure substantial compliance with the Board's directives. See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999). Take any necessary corrective action. 38 C.F.R. § 4.2 (2017).

3. Upon completion of the above actions, readjudicate the claims. If the decision is adverse to the Veteran, issue a supplemental statement of the case and allow the Veteran and his representative the opportunity to respond. Thereafter, this issue should be returned to the Board for further appellate review, if in order.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
KELLI A. KORDICH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


